Charles J. Beckinella, J.
Plaintiff was struck and injured by a car driven by one Cardona and allegedly owned by one Massa. It is claimed that the defendant covered Massa with a liability insurance policy. Plaintiff recovered a judgment against Massa after inquest for $10,000 and costs in the sum of $187. In this suit he seeks to recover these sums against the defendant by virtue of the liability insurance policy it had issued to Massa.
The evidence shows that at the time of the accident the car involved (a De Soto) was not owned by the insured Massa but by the uninsured Cardona. However, the car did have license plates affixed to it which belonged to a Ford car which was registered in Massa’s name. The proofs showed that Cardona, who was not a licensed driver, had purchased the Ford automobile and had transferred the title to Massa so that he, Massa, could obtain the insurance. Two days before the accident *971Cardona purchased the De Soto car, using the Ford as a trade-in for part payment. He then removed the license plates from the Ford and affixed them to the De Soto. The insurance policy thus did not cover the De Soto but only the Ford. Massa actually had no connection with the purchase of either car, its operation or use. His only role consisted in obtaining insurance.
The defendant contends it is not liable, first, because it did not cover the car involved in the accident (the De Soto), and, secondly, because it would not have issued the insurance on the Ford from which the plates were taken if it had not been represented to it that the car was owned and would be operated and used by Massa instead of exclusively by Cardona, who did not even have a driver’s license.
Defendant’s contentions are valid; plaintiff’s remedy is to proceed as against an uninsured motorist. Complaint is hereby dismissed.